DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.
 
Response to Amendment
Claims 1,  and 22-34 have been amended. Claims 2, 5, 9-12, and 15 have been cancelled. Claims 1, 3-4, 6-8, 13-14, 16-24 are pending for examination.

Response to Arguments
Applicant’s arguments in view of the amended claims, filed 10/07/2020, with respect to claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 1, 22, and 24 has been withdrawn. 
Applicant’s arguments, see claim rejections under 35 U.S.C. 103, filed 10/07/2020, with respect to the rejection(s) of claim(s) 1, 3-4, 6-8, 13-14, 16-18 and 21-24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KAWAMURA et al. (US 20170293122 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 13-14, 16-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (JP2008131184) in view of Yokoyama (JP2011123407) further in view of KAWAMURA et al. (US 20170293122 A1).

Regarding claim 1, Takada teaches a control device, comprising: 
an acquisition unit for acquiring information that indicates a mass and a center of gravity position of an optical device (The first storage means further stores information indicating the mass of the imaging device and information indicating the position of the center of gravity of the imaging device, [claim 2]), wherein the optical device includes a lens unit having one or more movable lens that are configured to move and cause change in the center of gravity position of the optical device (The driving torque of the motor (hereinafter referred to as pan / tilt motor) that constitutes the pan / tilt mechanism of the pan head device and the parameter (hereinafter referred to as motor control parameter) related to the control in the servo mechanism are the values of the movable part including the lens of the imaging device. It is determined only by the mass [0004].); and 
a control unit for controlling an attitude of the optical device based on a detected value of the attitude of the optical device (FIG. 4B is an example of a table (hereinafter referred to as a motor control parameter table) showing values of motor control parameters corresponding to the values of the moment of inertia with the pan rotation axis 109 or the tilt rotation axis 112 as the rotation axis [0026]), 
Yokoyama teaches a control unit for controlling an attitude of the optical device based on a desired value of the attitude of the optical device, and an operation signal estimated based on the mass and the center of gravity position of the optical device ([0074] When the lens is driven, the control means receives data from the storage means, drives the center of gravity moving motor, and performs control so that the moment value around the horizontal axis H is always within a predetermined range. [0073] Here, when the mass of the moving lens group in the lens apparatus is large, or when the movement amount is large and the position of the center of gravity of the lens apparatus fluctuates, communication between the storage means and the control means is performed even during lens driving,).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to take the teaching of Yokoyama and apply them to the teachings of Takada. One would be motivated as such to make the operation performance of the pan head device substantially constant before and after replacement of the lens device (Yokoyama: [abstract]).
Takada in view of Yokoyama does not teach the following limitations, however, KAWAMURA teaches the center of gravity position of the optical device is acquired according to a zoom value and a focus position of the optical device from center of gravity position information stored in a storage unit, the stored center of gravity position information associating a plurality of groups of zoom values, focus values, and center of gravity positions of the optical device with a lens ID ([0097] When the first lens unit is moved at a time of changing magnification, the position of the center of gravity of the whole optical system may be changed. When the position of the center of gravity of the whole optical system is changed, the posture in imaging may be changed from the posture before changing magnification. As described above, when the first lens unit is moved at a time of changing magnification, imaging at a fixed posture may become difficult.).
KAWAMURA and apply them to the teachings of Takada in view of Yokoyama. One would be motivated as such as image stabilization may be performed in the optical system, to obtain a clearer image with higher resolution. (KAWAMURA: [0302]).

Regarding claim 13, Takada in view of Yokoyama and KAWAMURA teaches the control device of claim 10. Takada teaches the storage unit is configured on the optical device (The information indicating the center of gravity coordinates such as is stored. [0054]), the acquisition unit acquires information that indicates the center of gravity position of the optical device from the optical device by communicating with the optical device when the optical device is mounted on the control device (In step S602, the CPU 101 passes the center of gravity of the imaging device 140, etc., from the storage device 123 such as the moment of inertia of the imaging device, etc., and the moment of inertia igp of the imaging device 140 [0030]).

Regarding claim 14, Takada in view of Yokoyama and KAWAMURA teaches the control device of claim 1. Yokoyama teaches the optical device is detachable from the control device ([0002] Conventionally, when the lens apparatus is attached to and detached from the camera platform apparatus, it is necessary to adjust the position of the center of gravity according to the lens apparatus to be attached.); the storage unit further stores data for associating classifications of a plurality of optical devices with identifying classification information and storing information that indicates the center of gravity position of optical devices of each respective classification ([0030] As described above, according to the first embodiment of the present invention, since the weight moves to the position according to the type of the lens device in the optical axis direction in conjunction with the attachment of the lens device, the lens device is attached substantially At the same time, the balance around the horizontal axis becomes appropriate.); and 
Takada teaches the acquisition unit acquires the information that indicates the center of gravity position stored in the storage unit and associates the information that indicates the center of gravity position with classification information of the lens unit of the optical device mounted on the control device (In step S602, the CPU 101 passes the center of gravity of the imaging device 140, etc., from the storage device 123 such as the moment of inertia of the imaging device, etc., and the moment of inertia igp of the imaging device 140 etc. [0030]).
The same motivation used for combining Takada in view of Yokoyama and KAWAMURA in claim 3 is applicable to claim 14.


Regarding claim 16, Takada in view of Yokoyama and KAWAMURA teaches the control device of claim 1.
Yokoyama teaches the optical device further includes an imaging unit for capturing an image formed by the one or more movable lens ([0014] An imaging unit 2 is integrally provided in the tilt operation unit of the camera platform 1, and lens units 3 a and 3 b having different optical performances are exchangeably attached to the imaging unit 2.). The same motivation used for combining Takada in view of Yokoyama and KAWAMURA in claim 1 is applicable to claim 16.


Regarding claim 17, Takada in view of Yokoyama and KAWAMURA teaches an imaging device, comprising: the control device of claim 1. Yokoyama teaches an imaging unit for capturing an image formed by the one or more lens ([0014] An imaging unit 2 is integrally provided in the tilt operation unit of the camera platform 1, and lens units 3 a and 3 b having different optical performances are exchangeably attached to the imaging unit 2.). The same motivation used for combining Takada in view of Yokoyama and KAWAMURA in claim 1 is applicable to claim 17.

Regarding claim 18, Takada in view of Yokoyama and KAWAMURA teaches the imaging device of claim 17. Yokoyama teaches the one or more lens are included in an interchangeable lens that is detachable from the imaging unit (According to the present invention, when the lens unit of the camera platform device is replaced [0008],). The same motivation used for combining Takada in view of Yokoyama and KAWAMURA in claim 3 is applicable to claim 18.

Regarding claim 21, Takada in view of Yokoyama and KAWAMURA teaches the imaging device of claim 1. Yokoyama teaches wherein the stored center of gravity position information further associates a plurality of groups of pitch angles with the lens ID, and the acquisition unit further acquires the center of gravity position from the storage unit according to the zoom value, the focus position, and a pitch angle of the optical device. (the distance from the center of gravity Gc2 of the imaging unit to the horizontal axis H is L5, the combined mass of the imaging unit 2 and the weight 8 is mc2, the distance from the center of gravity Ga of the lens device 3a to the horizontal axis H is L6, [0053]).  

Regarding claim 22, Takada in view of Yokoyama and KAWAMURA teaches the imaging device of claim 1. Takada teaches the stored center of gravity position information further associates a plurality of groups of pitch angles with the lens ID, and the acquisition unit further acquires the center of gravity position from the storage unit according to the zoom value, the focus position, and a pitch angle of the optical device ([0054] In the present embodiment, information indicating the coordinates of the pan rotation axis 109 and the tilt rotation axis 112 is stored in the ROM 102, and the mass such as the imaging device 140 and the imaging device 140 are stored in the storage circuit 123 such as the imaging device inertia moment. The information indicating the center of gravity coordinates such as is stored.).

Regarding claim 23, Takada in view of Yokoyama and KAWAMURA teaches the imaging device of claim 1. Takada teaches the storage unit further stores a mass of the lens unit associated with a lens ID, and the acquisition unit is further configured to read the mass of the lens unit according to the lens ID from the storage unit ([0054] In the present embodiment, information indicating the coordinates of the pan rotation axis 109 and the tilt rotation axis 112 is stored in the ROM 102, and the mass such as the imaging device 140 and the imaging device 140 are stored in the storage circuit 123 such as the imaging device inertia moment. The information indicating the center of gravity coordinates such as is stored.).  

Allowable Subject Matter
Claims 3-4, 6-8, 19-20, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486